DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not fully persuasive.
  	As an initial note, claims 1, 6, and 11 are included in the election, and the status identifiers should be corrected.
Regarding the 112 rejection, Applicant's amendments overcome the rejection.
 	Regarding the 103, Applicant asserts Hahn does not show a titration time interval as recited, and points to the cited Paragraph 25 of Hahn.  However, Hahn discloses a titration time interval where an adverse effect is not recurring (e.g. Figure 6: time interval of 622 after backout of 627), which is noted at the top of Page 4 of the previous action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 11, 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong (US 2009/0192567) in view of Hahn (US 2012/0143286).
 	Regarding claims 1, 13, Armstrong discloses substantially the same invention as claimed, including providing a first electrical signal to a left cranial nerve as recited, switching polarity as recited, and providing a second electrical signal to a right cranial nerve with the switched polarity configuration as recited (Paragraphs 10, 31, 41).  Armstrong does not disclose the titrating the first electrical signal.  However, Hahn teaches delivering an electrical stimulation signal to a cranial nerve (abstract; Paragraph 42), and titrating the electrical signal (Paragraph 25), in order to improve patient tolerability and therapeutic efficacy.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Armstrong as taught by Hahn to include titration as recited, in order to improve patient tolerability and therapeutic efficacy.
 	Regarding claim 6, Armstrong discloses a magnetic input as recited (Paragraphs 64, 65, 71).
 	Regarding claim 11, Armstrong discloses data acquisition and transmission to an external device as recited (Figure 2; Paragraphs 61, 62).
 	Further regarding claim 13, Hahn discloses a titration time interval where an adverse effect is not recurring (e.g. Figure 6: time interval of 622 after backout of 627).
 	Regarding claim 14, the titration of Hahn includes a time of resumption of a titration process based on at least a patient's health status or severity of adverse effects (Paragraph 53; Figure 9: 922, 929; resuming next titration increment can depend on number of times backed out, other sensed physiological responses to stimulation, etc).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gliner (US 2011/0054562), Scott (US 2010/0191304) shows resuming therapy after an adverse epileptic event.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792